Citation Nr: 0926719	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted service 
connection for hemorrhoids, evaluated as noncompensable.  

The Veteran and his fiancée testified before the undersigned 
Veterans Law Judge during a May 2009 hearing.  A transcript 
of the hearing is in the record.

The Veteran's hearing testimony raised the issue of 
entitlement to service connection for a psychiatric 
condition, claimed as depression or anxiety, secondary to 
service connection hemorrhoids.  The Board refers this issue 
to the RO for proper development and adjudication.  

The extra-schedular aspect of the Veteran's claim for an 
increased initial evaluation for hemorrhoids is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's hemorrhoids 
are irreducible and have frequent recurrences.






CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran submitted private 
medical records and was provided an opportunity to set forth 
his contentions during the May 2009 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in January 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a noncompensable evaluation 
is warranted for internal or external hemorrhoids that are 
mild or moderate.  A 10 percent rating is warranted for 
internal or external hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  Diagnostic Code 7336.  

The report of a January 2006 VA examination provides that the 
Veteran reported some seepage or leakage with expelling 
flatus at times.  He said that he had chronic pain, and 
reported bleeding with almost every bowel movement.  Current 
treatment was with local measures, such as Preparation H Cool 
Gel and Anusol suppositories, which were difficult to use due 
to pain.  He used Tucks wipes and carried a kit with him with 
all of his necessary items while he was on the road as a 
truck driver.  He found being a truck driver difficult and he 
had to use a donut pillow to sit on.  He had liners to wear 
under his undershorts, which he used as needed, about twice a 
week.  He could tell he needed one by excessive bleeding that 
stained his undershorts or any leakage.  

On physical examination, there was no evidence of fecal 
leakage.  He had external hemorrhoids, covered by Anoderm, 
that were tender and mostly on the superior margin.  There 
were no signs of anemia and no fissures were seen.  There was 
tenderness and discomfort on insertion of the digital finger 
and a tight anal sphincter.  He did not have evidence of 
bleeding at that time.  The hemorrhoids were external.  They 
measured 3/4 cm. and were not thrombosed but were very tender 
on digital examination of the anal canal.  The diagnosis was 
external hemorrhoids.  

Private treatment records provide that in August 2005 the 
Veteran reported symptoms including bright red blood per 
rectum.  His hemorrhoids had recently become exacerbated and 
had not responded to local care.  A September 2006 treatment 
note provides that the Veteran had exhausted conservative 
care, including Anusol HC suppositories, sitz baths, Tucks 
and Preparation H.  Pain was limiting his ability to sit and 
thus causing difficulties with his ability to perform at work 
as a truck driver.  On examination, he had external, non-
thrombosed hemorrhoids that were quite tender.  A February 
2009 treatment note relates that the Veteran was still having 
difficulty with hemorrhoids.  

The Veteran's mother submitted a May 2009 statement in which 
she described the Veteran as very self-conscious due to his 
hemorrhoids and concerns about personal hygiene.  She had 
observed his hemorrhoids curtail many of his activities.  

During the May 2009 hearing, the Veteran and his fiancée 
testified as to the Veteran's symptoms.  The Veteran offered 
credible and detailed testimony as to the effects of his 
service-connected hemorrhoids on his past job as a 
correctional officer and his current job as a truck driver.  
He related that the condition results in great embarrassment 
as well as social problems due to his concerns about personal 
hygiene.  He noted that he had to carry a special pillow and 
his hygiene kit with him at all times.  His fiancée testified 
as to the effects of the Veteran's hemorrhoids on their 
personal life.  She also noted that the Veteran's hemorrhoids 
prevented him from doing any physical labor.  She, or one of 
their children, had to do the physical chores.  She made sure 
his hygiene kit was already ready with extra clothes, baby 
wipes, ointments, suppositories and anything else that could 
help him.  The Veteran's representative pointed out that the 
Veteran had undergone surgery twice.  

Based on a thorough review of the record, the Board finds 
that the evidence supports an initial evaluation of 10 
percent for the Veteran's hemorrhoids.  The private treatment 
records reflect that the Veteran's external hemorrhoids have 
frequent recurrences and are irreducible.  The testimony from 
the Veteran and his fiancée is also credible evidence as to 
the recurrences of the Veteran's hemorrhoids.  Diagnostic 
Code 7336.

The Board also finds that an initial evaluation of 20 percent 
is not warranted, as the evidence is negative for secondary 
anemia or with fissures.  Id.

In sum, the medical evidence demonstrates that the Veteran is 
entitled to an initial evaluation of 10 percent for 
hemorrhoids.  As the preponderance of the evidence is against 
entitlement to an initial evaluation of 20 percent, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation of 10 percent for hemorrhoids is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.


REMAND

The Court has repeatedly held that entitlement to an extra-
schedular rating is "always part" of an increased rating 
claim.  See Brambley v. Principi, 17 Vet. App. 20, 23 (2003); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran and his fiancée have offered 
credible and detailed testimony that his service-connected 
hemorrhoids made him unable to continue his previous 
employment as a corrections officer, and interfere with his 
current employment as a truck driver.

The Board finds that the evidence presents a case where an 
exceptional or unusual disability picture may exist, which is 
not contemplated by the schedular criteria.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. 
Peake, 22 Vet. App. 242 (2008).  Thus, the RO/AMC shall 
consider whether this case should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of the assignment of an 
extra-schedular rating.  In this regard, the Board notes that 
the Court has held that it is improper for the Board to 
consider, in the first instance, entitlement to an extra-
schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 
(1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC shall review all the 
evidence and consider whether the 
Veteran's case to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for hemorrhoids.  
In so doing, the Veteran's claim should 
be reviewed and any necessary 
development should be undertaken.  

2.  Thereafter, the Veteran's claim 
should be readjudicated and, if the 
benefit sought on appeal is not 
granted, a supplemental statement of 
the case should be issued.  The Veteran 
and his representative should be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


